ALLEN, J.
1. A certificate of public convenience and necessity granted to a motor transportation company upon the ground that it was in good faith operating upon April 28, 1923, confirms in such motor transportation company the right which it was exercising upon that date and no greater right.
2. The provisions of Section 614-93, General Code, are mandatory upon motor transportation companies desiring to change, extend or shorten their route, or to increase or decrease the number of vehicles, or to substantially increase their seating capacity.
3. While under Sections 614-53 and 614-87, General Code, non-compliance with the provisions of Section 614-53 is good cause for revocation of a certificate of public convenience and necessity, granted upon affidavit that the motor transportation company was in good faith operating upon April 28, 1923, the refusal of the Commission to revoke a certificate upon such ground is within the discretion of the Commission.
Order reversed.
Marshall, C. J., Jones, Matthias, Day, Kinkade and Robinson, JJ., concur.